If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


In re EVAN BENFORD.


SHEILA BENFORD,                                                      UNPUBLISHED
                                                                     May 6, 2021
               Petitioner-Appellee,

v                                                                    No. 354404
                                                                     Washtenaw Probate Court
EVAN BENFORD,                                                        LC No. 20-000460-MI

               Respondent-Appellant.


Before: JANSEN, P.J., and RONAYNE KRAUSE and GADOLA, JJ.

PER CURIAM.

       Respondent appeals as of right the probate order requiring mental health treatment for
respondent under MCL 330.1401(1)(a) and (b). We affirm.

                                        I. BACKGROUND

        This case arises from a mental health petition that was filed by respondent’s mother, Sheila
Benford. The petition alleged that respondent’s mental health situation made it reasonably likely
that respondent would harm himself or others. The petition alleged that respondent walked into
his parents’ home while enraged and was looking for his father. He later texted the following
threats to his father: (1) “You are lucky you weren’t there”; (2) “All the power in my words is
gone . . . I’d have to kill you to get through to you at this point”; and (3) “Thinking about killing
you.” Respondent was held in the emergency department of St. Joseph Mercy Hospital in Ann
Arbor, Michigan. Petitioner dated the petition July 10, 2020, the hospital received the petition on
July 11, 2020, at 10:13 a.m., and the petition was filed with the trial court on July 13, 2020.

        The petition was accompanied by a clinical certification from Dr. Peter Emiley. Dr. Emiley
signed the clinical certificate on July 10, 2020, at 23:03. Dr. Emiley diagnosed respondent with
“anxiety/depression” and ruled out psychosis. Dr. Emiley opined that respondent did not
understand the need for treatment and that respondent could not understand the inappropriateness
of the comments made to his father.


                                                -1-
        A second certification was from Dr. Mujahid Khan on July 13, 2020, and was signed
at 12:30 p.m.1 Dr. Khan noted that respondent was mentally ill, likely to harm others, and was
unable to attend to basic physical needs. Dr. Khan also noted that respondent required treatment
and recommended a combination of inpatient and outpatient treatment.

        On July 13, 2020, the trial court ordered Washtenaw County Community Mental Health
(WCCMH) to prepare an assessment of the appropriateness of hospitalization or treatment options
for respondent. On July 14, 2020, WCCMH recommended hospitalization of respondent for
60 days and noted that St. Joseph Mercy Hospital and other approved hospitals were able to
provide treatment.

        The trial court held a hearing on the petition on July 15, 2020. Dr. Khan was recognized
as an expert and testified that he diagnosed respondent with schizophrenia. Dr. Khan recalled the
events that took place between respondent and his father and also testified that respondent punched
his father in the face. Dr. Khan further testified that respondent was internally preoccupied, not
showering, and not taking care of his ADL’s.2 Dr. Khan opined that respondent could be a threat
to someone else and that respondent did not understand his need for treatment.

        Respondent testified on his own behalf, after which the trial court found by clear and
convincing evidence that respondent was mentally ill and fell under MCL 330.1401(a) and (b).
The trial court ordered up to 60 days of hospitalization and up to 180 days of assisted outpatient
treatment. This appeal followed.

                                  II. STANDARD OF REVIEW

       On appeal, respondent argues that the trial court erred by failing to properly comply with
the 24-hour medical evaluation under MCL 330.1430 and MCL 330.1435, and by failing to notify
him of his right to a deferral under MCL 330.1455.

        Typically, an appellant must properly preserve his or her claim of error by raising the issue
in the trial court. See Napier v Jacobs, 429 Mich 222, 227; 414 NW2d 862 (1987). In this case,
respondent failed to object to the statutory time requirements and the deferral process, and
respondent proceeded with the hearing. Therefore, both issues are unpreserved.

               This Court reviews for an abuse of discretion a probate court’s dispositional
       rulings and reviews for clear error the factual findings underlying a probate court’s
       decision. An abuse of discretion occurs when the probate court chooses an outcome
       outside the range of reasonable and principled outcomes. A probate court’s finding
       is clearly erroneous when a reviewing court is left with a definite and firm
       conviction that a mistake has been made, even if there is evidence to support the


1
  Although Dr. Khan did not specify a.m. or p.m. on the form, there appears to be no dispute that
it was in fact 12:30 p.m.
2
 ADL is an abbreviation for “activities of daily living.” Merriam-Webster’s Collegiate Dictionary
(11th ed).


                                                -2-
       finding. We review de novo matters of statutory interpretation. The probate court
       necessarily abuses its discretion when it makes an error of law. [In re Portus, 325
       Mich App 374, 381; 926 NW2d 33 (2018) (quotation marks and citations omitted)]

         This Court reviews unpreserved claims of error in civil cases for plain error affecting the
civil litigant’s substantial rights. See, e.g., Kern v Blethen-Coluni, 240 Mich App 333, 336; 612
NW2d 838 (2000). “To avoid forfeiture under the plain error rule, three requirements must be
met: (1) error must have occurred, (2) the error was plain, i.e., clear or obvious, (3) and the plain
error affected substantial rights.” People v Carines, 460 Mich 750, 763; 597 NW2d 130 (1999).
“The third requirement generally requires a showing of prejudice, i.e., that the error affected the
outcome of the lower court proceedings.” Id.

                                          III. ANALYSIS

        If the plain and ordinary meaning of the language is clear, judicial construction is neither
necessary nor permitted. Pace v Edel-Harrelson, 499 Mich 1, 7; 878 NW2d 784 (2016). This
Court has “repeatedly held that in proceedings to commit persons as mentally ill the statute under
which they are committed must be strictly complied with.” In re Wojtasiak, 375 Mich 540, 544;
134 NW2d 741 (1965). Under MCL 330.1430, a respondent hospitalized under MCL 330.1423
(admission by petition) “shall be examined by a psychiatrist as soon after hospitalization as is
practicable, but not later than 24 hours, excluding legal holidays, after hospitalization.” Under
MCL 330.1435, if a petition is accompanied by one clinical certificate, the trial court shall order
the respondent to be examined by a psychiatrist. MCL 330.1435(1). “The examining psychiatrist
shall not be the same physician upon whose clinical certificate the patient was hospitalized.” MCL
330.1430. Further, the “individual may be received and detained at the place of examination as
long as necessary to complete the examination or examinations, but not more than 24 hours.”
MCL 330.1435(3).

        In this case, the petition and the first clinical certification were filed with the hospital on
Saturday, July 11, 2020, at 10:13 a.m. The second clinical certification appears to have started
at 10:00 a.m.3 on Monday, July 13, 2020. And the clinical certificate was signed by Dr. Kahn on
July 13 at 12:30 p.m. Therefore, the second medical examination was completed approximately
50 to 51 hours after the petition was filed. However, Sunday, July 12, 2020, must be excluded
because it was a legal holiday. See MCL 330.1430; see also MCL 330.1400b. Therefore, there
was a total of approximately 26 to 27 hours between the petition and completion of the second
medical evaluation, which is greater than the 24-hour maximum time allotted by the statute. See
MCL 330.1430 and MCL 330.1435(3). Despite that the time discrepancy was only a short period,
the 24-hour requirement is clear, and the failure of the trial court to enforce the statutory
requirement was plain error. See Carines, 460 Mich at 763; In re Wojtasiak, 375 Mich at 544.

      Nevertheless, we conclude that the plain error did not affect respondent’s substantial rights.
The two hours did not alter the medical findings, the testimony, or the timing of the hearing on the



3
  The form appears ambiguous, as it could be read to state 1:00 or 10:00; however, both parties
read it as 10:00 a.m.


                                                 -3-
petition. Respondent was found to be mentally ill by two independent doctors, and one of those
doctors, Dr. Khan, also testified at the petition hearing that respondent was schizophrenic, could
harm others, and could not look after himself. Respondent also testified, and the trial court found
that he was mentally ill by clear and convincing evidence. The two hours did not alter the evidence
that was shown or that would have been shown. Moreover, the two-hour discrepancy does not
appear to have affected the timing of the hearing on the petition. On Monday, July 13, 2020, the
probate court issued a Notice of Hearing setting the trial for 9:00 a.m. on Wednesday, July 15,
2020. This was well within the seven-day time requirement for such hearings. See
MCL 330.1452(1)(a). Therefore, the error was not outcome-determinative. See Carines, 460
Mich at 763.

       Respondent next argues that he was not given a proper notice and opportunity for a deferral.
While we agree that the trial court should have better advised respondent and clarified the deferral
process when asked by respondent, we cannot conclude that this error affected respondent’s
substantial rights.

       MCL 330.1455(3) states:

               The subject of a petition under section 434 who is hospitalized pending the
       court hearing, within 72 hours after the petition and clinical certificates have been
       filed with the court, shall meet with legal counsel, a treatment team member
       assigned by the hospital director, a person assigned by the executive director of the
       responsible community mental health services program or other program as
       designated by the department, and, if possible, a person designated by the subject
       of the petition, in order to be informed of all of the following:

               (a) The proposed plan of treatment in the hospital.

               (b) The nature and possible consequences of commitment procedures.

               (c) The proposed plan of treatment in the community consisting of either an
       alternative to hospitalization or a combination of hospitalization and assisted
       outpatient treatment with hospitalization not to exceed 60 days.

               (d) The right to request that the hearing be temporarily deferred, with a
       continuing right to demand a hearing during the deferral period. The deferral period
       shall be 60 days if the individual chooses to remain hospitalized, or 180 days if the
       individual chooses outpatient treatment or a combination of hospitalization and
       outpatient treatment.

       In order to take advantage of the deferral, respondent’s request to temporarily defer the
hearing needed to be on a form provided by the department and signed by respondent in the
presence of his legal counsel and filed with the trial court by legal counsel. See MCL 330.1455(6).
Once the trial court received the request for a deferral and proper stipulations, it would have
granted a deferral. See MCL 330.1455(7).




                                                -4-
       In this case, the only evidence on the record regarding respondent’s deferral rights were
from his testimony, which in pertinent part stated:

               True, but also I was told by my social worker, this is very important.
       Yesterday I had the option for a deferral, and I was told by my social worker that
       today I would still have that option for referral.

               Also yesterday at the time where I was trying to make a choice regarding to
       go for a deferral or to go for the court it was very important for me to know whether
       or not the deferral option would lead—had the option of being turned into voluntary
       patient status. And I was not getting a clear answer.

                That was the very—that was the focus, that was my priority was if I went
       the deferral route was it possible for me to go from involuntary to voluntary because
       from the very beginning my interest was—well first it was to be discharged as soon
       as possible. When that was not an option anymore my option was to okay, sure I’ll
       do the voluntary mission form. I’ll go through the process and—you know I’ll
       listen to what you want me to do an—you know until you feel like I’m ready to go.

               And I did not get an answer regarding the deferral. I actually got three
       different answers from my recipient rights advisor. She told me one thing. My
       social worker told me another thing and lastly my attorney also did not provide me
       an answer regarding that the deferral would end up as a voluntary patient status
       option.

        Petitioner argues that respondent received proper notice of the deferral on the notice of
hearing and advice of rights form. The closest section to advising respondent of his right to a
deferral is the paragraph that states, “After consulting with an attorney, you may stipulate to the
entry of an order for treatment.” However, this section does not explicitly refer to a deferral. And
respondent’s testimony also does not show that he was given proper notice of his right to a deferral.
Although respondent acknowledges that he was told about a deferral, he was told three different
answers about the deferral process. Respondent was supposed to be properly notified about the
deferral process by several individuals, and the only record evidence appears to show that the trial
court did not adequately notify respondent. See MCL 330.1455(3). Especially after respondent
requested clarification, the trial court should have paused the hearing to fully explain the deferral
process to him.

        Petitioner further argues that on the WCCMH “Report on Evaluation of Hospital Treatment
and/or Alternative Programs,” the social worker complied with the deferral requirements because
the report indicated that there was a meeting with respondent’s attorney and “SJMH 1 East Swkr.”
However, we cannot simply assume that the statutory deferral procedure was followed without the
proper documentation or a proper record.

        Indeed, the trial court plainly erred by continuing the proceedings without respondent
having proper notice of his deferral option. See Carines, 460 Mich at 763. However, despite the
fact that respondent’s involuntary treatment triggered his information being entered into LEIN,
MCL 330.1464a, we cannot conclude that this error affected respondent’s substantial rights


                                                -5-
because there is no evidence to suggest that had respondent been properly notified of his deferral
option, he would have exercised that option. Any contrary conclusion would be based on mere
speculation, and could not stand.

       Affirmed.

                                                            /s/ Kathleen Jansen
                                                            /s/ Michael F. Gadola




                                               -6-